O’SCANNLAIN, Circuit Judge,
with whom Circuit Judge TALLMAN joins, concurring in part:
While I concur in the outcome reached by the majority today, I write separately to note my firm conviction that such an outcome was reachable only by way of en banc review. Thus, I cannot join the majority’s pronouncement in Part V.B, “Whether En Banc Review Was Required,” implying as it does that the three-judge panel in this case was free to disregard prior Ninth Circuit precedent.
We took this case en banc to determine whether our court’s holding in Babcock *902was still good law. We have properly concluded that it is not. I am as comfortable with this court’s conclusion as I was uncomfortable when writing for the three-judge panel, see Miller, 292 F.3d at 990 (“Indeed, we are profoundly disturbed that persons acting in the name of the State of Nevada would place a known sexual predator into a home with two small children ... ”) (emphasis in original), but my conviction as to the ultimate rectitude of each decision flows from the same source: the clear authority of the en banc court to do what three-judge panels normally cannot— namely, overrule prior decisions of three-judge panels.
I do not believe that the Supreme Court’s intervening precedent — as set forth in cases such as Antoine and Kali-na — had so clearly undermined Babcock as to allow a three-judge panel to overrule it. The en banc court, however, is unencumbered by any obligation to follow the decision of a three-judge panel, and therefore is free to do what, in my view, the panel could not. I agree that recent Supreme Court precedent indicates that Babcock’s central holding had, at best, an uncertain future. Accordingly, I concur in all but Part V.B of the Court’s opinion.